Affirmed and Memorandum Opinion filed October 14, 2014.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00959-CR

                     ROBERT DALE HARGER, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1383086

                 MEMORANDUM                       OPINION


      After a guilty plea to possession with intent to deliver a controlled substance,
the trial court deferred adjudication and placed appellant on deferred adjudication
community supervision for five years.

      Appellant is represented on appeal by retained counsel. Appellant’s brief
was originally due April 10, 2014, but no brief has been filed. This court abated the
appeal and directed the trial court to conduct a hearing to determine the reason for
the failure to file a brief pursuant to Texas Rule of Appellate Procedure 38.8(b).
The trial court held the hearing, and appellant confirmed to the court that he
wished counsel to remain his attorney on appeal. At the hearing, counsel advised
the court that he would file an appellate brief within 30 days. The trial court found
appellant is not indigent, and that he desires to have retained counsel represent him
on appeal.

      On July 10, 2014, this court ordered counsel to file a brief on or before
August 14, 2014. The court explained that if counsel did not timely file appellant’s
brief as ordered, the court would consider the appeal without briefs. See Tex. R.
App. P. 38.8(b)(4). Still, no brief was filed.

      On the basis of the trial court’s findings, this court has considered the appeal
without briefs. See Tex. R. App. P. 38.8(b). We find no fundamental error.

      Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM


Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).